DETAILED ACTION
	Claims 1-20 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the “Rosmarinus officinalis leaf extract,” but there is no antecedent basis for this limitation in base claim 1, which only recites a “Rosmarinus officinalis extract” and does not specify a leaf extract.  Clarification is required.  Since claim 4 depends from claim 3 but does not clarify the point of confusion, it is also rejected.  
Claim 19 recites the method of claim 14, the composition further comprising “a pharmaceutically and/or cosmetically acceptable carrier,” but this limitation is already present in base claim 14, such that “pharmaceutically and/or cosmetically acceptable carrier” should be preceded by “the” as there is already antecedent basis for this limitation.  Additionally, claim 19 is further indefinite because the recited Markush group of supposed “carriers” comprises ingredients including surfactants, chelating agents, preservatives, opacifiers, and fragrances, which the skilled artisan would not recognize as ordinarily being useful as carriers, but rather as ingredients that themselves would need a carrier in order to be present in the composition.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as unpatentable over Ronen (US Pat. Pub. 2018/0064775).
As to claims 1-6 and 8-19, Ronen discloses a method of reducing inflammation comprising administering to a patient in need thereof (paragraphs 8-9) a composition comprising an extract comprising Aaronsohnia factorovskyi as the active combined with therapeutically effective amounts of additional vegetative extracts (paragraphs 14-15) such as Carum carvi seed extract (paragraph 28) and Rosmarinus officinalis leaf extract (claim 3)(paragraph 47).  Ronen teaches that the incorporation of the additional vegetative extracts resulted in increased antimicrobial activity which in some embodiments was synergistic (paragraph 15).  The extract may be a product of an extraction with an extraction material comprising oil, water, or ethanol, which is a C1-C8 alcohol of claim 4 (paragraph 64)(claims 3-4 and 14).  
As to claims 5 and 16, Ronen does not require the presence of essential oils, thus meeting the negative limitation of these claims.  
As to claim 6, the composition may be applied to a skin surface (paragraph 146).  
Regarding claims 10 and 17, Rohen teaches that the extracts are present in total amounts such as 0.2-20 wt% (paragraphs 84 and 87), which is within the recited range.  
Regarding claims 8 and 19, the composition may further comprise additional agents such as preservatives (paragraph 70).  
As to claims 9 and 14, the composition may be in the form of a cream, gel, powder, lotion, or foam (paragraph 132).  
As to claims 1-6 and 8-19, Ronen does not further expressly disclose a specific embodiment comprising Carum carvi extract and Rosmarinus officinalis extract in aqueous alcoholic extracts (claims 1 and 14), nor that they are present in the weight ratios of claims 11 and 18 or the concentrations of claims 12-15.  Nor does Ronen teach that the inflammation comprises CCR2 receptor-mediated inflammation (claim 2).  
As to claims 1-6 and 8-19, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Ronen method by selecting Carum carvi extract and Rosmarinus officinalis as the additional vegetative extracts in the form of aqueous alcoholic extracts, because Ronen expressly teaches that both of these extracts may be used as the additional vegetative extract in the composition when extracted using solvents that may comprise water or ethanol, and further to select amounts of the Carum carvi extract and Rosmarinus officinalis additional vegetative extracts that would result in the concentrations and weight ratios recited by claims 11 and 18 and 12-15, because Ronen expressly teaches that the incorporation of the additional vegetable extracts results in enhanced antimicrobial activity and which is sometimes synergistic in nature, such that the amounts of these extracts are result effective variables that will affect the antimicrobial activity of the composition such that the skilled artisan would have been motivated to optimize the amounts of the two extracts in order to maximize the antimicrobial activity.  
The resulting modified prior art method will reduce CCR2 receptor-mediated inflammation as recited by claim 2, because the method comprises the same steps of administering the same composition to a human in need thereof, and a product and its therapeutic properties cannot be separated.  
Claims 7 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Ronen (US Pat. Pub. 2018/0064775) as applied to claims 1-6 and 8-19 above, and further in view of Friedman (US Pat. Pub. 2006/0105000).
	The teachings of Ronen are relied upon as discussed above, but Ronen does not further expressly disclose that the composition is applied to a mucous membrane of the patient. 
	Friedman discloses a composition for treating skin or mucosal membranes including preventing and treating infection and inflammation of the mucous membrane, the composition comprising an antimicrobial drug and optionally a wound healing herbal extract (paragraphs 49, 52, and 64).  
	As to claims 7 and 20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Ronen method by applying the composition to a mucous membrane in order to treat inflammation and infection, because the Ronen composition is disclosed as comprising antimicrobial and plant extracts as actives and as being useful for topical application to treat microbial infection and associated inflammation, and Friedman teaches that infection and inflammation also can occur on mucous membranes and can be treated by application of a composition comprising an antimicrobial agent and herbal wound healing extracts, such that the skilled artisan reasonably would have expected that the Ronene composition also could be used to treat mucous membrane surfaces in addition to skin surfaces.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/210,747 in view of Ronen (US Pat. Pub. 2018/0064775).  
This is a provisional nonstatutory double patenting rejection.
The teachings of Ronen are relied upon as discussed above.  
Although the reference claims are composition claims, the present application is not a divisional of the copending application, such that the safe harbor provisions of 35 USC 121 do not apply here.
The reference claims recite a composition comprising Carum carvi seed extract and Rosmarinus officinalis extract that may be in the form of, for example, a foam, the composition further comprising an additional material such as a preservative, the extracts being a polar extract extracted with a solvent such as a C1-C8 alcohol, the composition being free of essential oils, the two extracts being present in concentrations and weight ratios that are the same as the presently claimed amounts.
Although the reference claims do not recite a method of reducing inflammation by administering the composition to a patient in need thereof, it would have been prima facie obvious to use the composition in a method of treating inflammation by incorporating an extract of Aaronsohnia factorovskyi into the reference composition and administering it in a method of treating inflammation in light of Ronen’s teaching that this combination of extracts can treat inflammation and microbial infections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645